Citation Nr: 0126492	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs benefits 
(except insurance benefits), under the provisions of 
38 U.S.C.A. § 6103(a) (West 1991).  


REPRESENTATION

Appellant represented by:	Simplicio M. Sosa, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

As a member of the Philippine Army, the veteran served in the 
Armed Forces of the United States from December 8, 1941 to 
the date of his death July 16, 1942.  

In August 1976, the Director, Compensation and Pension 
Service invoked forfeiture of all rights, claims and benefits 
to which the appellant might otherwise be entitled under laws 
administered by the Veterans Administration (currently 
Department of Veterans Affairs, hereinafter referred to as 
VA) (except laws pertaining to insurance benefits) on the 
basis that she knowingly, intentionally and deliberately 
made, presented and/or caused to be furnished statements and 
evidence in support of her claim for death benefits, under 
the provisions of Public Law 91-376, as the veteran's 
surviving spouse by misrepresenting her true marital status.  
The appellant did not appeal the decision, and the August 
1976 forfeiture determination became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination by the 
Manila, Philippines, Regional Office (RO), which denied the 
appellant's claim to reopen a prior forfeiture decision 
declared against her on the basis that new and material 
evidence had not been submitted to warrant a reopening of the 
claim.  

During the pendency of the appeal, the appellant testified at 
a personal hearing held at the RO in June 2001 before the 
undersigned Member of the Board.  Following the hearing, no 
further evidence or argument has been presented and the Board 
will proceed with appellate review.


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  In August 1976, the Director, Compensation and Pension 
Service, determined that the appellant had forfeited all 
rights, claims and benefits to which she might otherwise be 
entitled under laws administered by the VA (except laws 
pertaining to insurance benefits) on the basis that she 
knowingly, intentionally and deliberately furnished and/or 
caused to be presented to VA materially false and fraudulent 
statements and evidence in support of her claim for death 
benefits, under the provisions of Public Law 91-376, as the 
unmarried widow of the veteran by misrepresenting her true 
marital status.  

3.  The August 1976 forfeiture of benefits was invoked on the 
basis that she submitted a knowingly false and fraudulent 
application for death benefits when she submitted a statement 
that she was not living with anyone as if they were married 
even though no ceremony was performed, and she had submitted 
affidavits from individuals supporting her statement when 
she, in fact, had been living with someone as husband and 
wife before and after January 1, 1971, and that she continued 
to live with him; although notified of the forfeiture 
determination and her right to appeal, the appellant did not 
appeal the forfeiture determination.  

4. The evidence submitted since the August 1976 determination 
that the appellant had forfeited all her rights to VA 
benefits under 38 U.S.C. § 3503(a) (38 U.S.C.A. § 6103(a)), 
is not new and material; rather, it is cumulative and 
duplicative in that it does not include new information which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim regarding the question 
of whether the appellant acted without fraudulent intent in 
the circumstances which led to the 1976 declaration of 
forfeiture.  


CONCLUSIONS OF LAW

1.  The August 1976 determination invoking forfeiture by the 
appellant of all rights, claims and benefits to which she 
might otherwise be entitled under laws administered by the VA 
(except laws pertaining to insurance benefits) is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001). 

2.  New and material evidence sufficient to reopen the claim 
for revocation of the forfeiture of the appellant's right to 
VA benefits under the provision of 38 U.S.C.A. § 6103(a) has 
not been submitted; the requirements to reopen the claim have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below. 

Although the RO has not yet had an opportunity to consider 
the claim on appeal in light of the above-noted change in the 
law, the Board determines that the Board is not precluded 
from proceeding to an adjudication of the appellant's claim 
without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. §  
5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
on the issue of whether new and material evidence is of 
record to reopen the claims.  If it is determined that such 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  Elkins v. 
West, 12 Vet. App. 209 (1999).  

The Board further notes that by virtue of the July 1999 
Statement of the Case issued during the pendency of the 
appeal, the appellant and her representative have been 
advised of the laws and regulations governing the claim, and 
they have been given notice of the information and/or lay 
evidence necessary to substantiate the claim.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant as relative to this 
claim has been obtained and associated with the claims 
folder.  Moreover, the appellant has had the opportunity to 
testify at a hearing, and there is no indication that there 
is additional, existing evidence outstanding that is 
necessary for adjudication of the issue on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In April 1971, the appellant requested the resumption of 
benefits, which had been previously discontinued when she was 
no longer considered the unmarried widow of the veteran.  The 
appellant was informed by the RO that recently enacted 
legislation (Public Law 91-376) removed the bar to benefits, 
effective January 1, 1971, in the case of a remarried widow 
upon termination of the remarriage by death or divorce, and 
the legislation also removed similar bars, effective January 
1, 1971, past and present, based upon marital conduct of a 
widow where such conduct had been terminated; no benefits 
would be authorized for any period before January 1, 1971.  

In a December 1971 letter, the appellant informed the RO that 
she wished to apply for the restoration of her terminated 
death benefits under the provisions of Public Law 91-376.  
She related that her once illicit relationship with a man had 
long been terminated, that she was currently living alone and 
had been for the past fifteen years.  In April 1972, she 
submitted a statement wherein she stated, in effect, that the 
man she had been living with had left her in December 1960 
and that they had not lived together since that time.  In 
support of her application, she had submitted affidavits in 
May 1972 from two individuals who essentially corroborated 
the appellant's claim that she and the man she had been 
living with had separated in December 1960 and that they were 
no longer living together as husband and wife.  

A field investigation was conducted to verify the appellant's 
marital status.  In the appellant's testimony of September 
1974, which was taken before a VA field examiner, she denied 
that she was legally remarried but that she was still living 
in a marital relationship but explained that they had 
separated in December 1960 and reconciled in June 1974.  In 
another deposition, taken by a VA field examiner in June 
1975, she admitted that she had been living continuously in a 
husband and wife relationship since 1942 to the present, and 
that she had been nervous and confused when she gave her 
deposition in September 1974.  During the field examination, 
a considerable number of witnesses, who were well-acquainted 
with the appellant, testified that the appellant had been 
living in a husband-wife relationship before and after 
January 1, 1971, and that she continued to live with that 
individual in such relationship.  

Based on the aforementioned information, forfeiture of all 
rights, claims and benefits to which the appellant might 
otherwise be entitled under laws administered by the VA 
(except laws pertaining to insurance benefits) was invoked by 
the Director, Compensation and Pension Service in August 
1976.  The basis for the forfeiture was that the appellant 
had knowingly, intentionally and deliberately made, presented 
and/or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits, under the provisions of Public Law 91-
376, as the unremarried widow of the veteran by 
misrepresenting her true marital status.  

The appellant was notified of the August 1976 forfeiture 
determination and apprised of her appellate rights by VA 
letter, also dated in August 1976.  She did not appeal the 
forfeiture determination.  

In September 1996, the RO received the appellant's current 
request to revoke the August 1976 forfeiture determination.  
Because the current claim involves an attempt to reopen a 
claim for revocation of forfeiture after an unappealed 
denial, the pertinent legal authority governing finality and 
reopening of previously disallowed claims is pertinent to the 
instant matter.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's 
determination, the decision is final and it is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  

Applying the above to the facts of this case, the Board 
points that, as the August 1976 forfeiture determination was 
not timely appealed, it became final.  Furthermore, as that 
decision is the last final decision of record, the evidence 
that has been associated with the file since then is the 
evidence that must be considered in connection with the new 
and material evidence inquiry.  

The evidence associated with the claims file since the August 
1976 final decision consists of a January 1955 VA letter, a 
certification from the Armed Forces of the Philippines, 
certification from the local civil registrar, a certificate 
from a local official, a certificate from the local municipal 
assessor, an August 1998 joint affidavit, and testimony 
presented by the appellant during her June 2001 personal 
hearing.  

The January 1955 VA letter pertains to an annual accounting 
required of the appellant as legal custodian for disbursed 
funds.  The certificate from the Armed Forces of the 
Philippines notes the veteran died in July 1942 of malaria.  
The certificate from the local civil registrar shows the 
appellant remarried in 1982.  The local official's 
certificate relates that the appellant owns no land or 
property and that she is dependent on her children for 
support.  The signed joint affidavit, dated in August 1998, 
essentially attests that the appellant had not lived as 
husband and wife from at least 1975 until 1988, the time of 
the death of the individual with whom she had lived.  

During the appellant's personal hearing, she testified that 
she had lived continuously in a husband and wife relationship 
from 1943 to 1988; that she had ceremonially formalized that 
relationship through marriage in 1982; and that the 
individual with whom she had been living and had married had 
died in 1988.  

In the case at hand, the evidence submitted subsequent to the 
August 1976 decision, while new in the sense that it has not 
been seen before, is not probative of the issue of whether 
the appellant unknowingly submitted a false and fraudulent 
application for death benefits, along with supporting 
documents, when she knew that she was living in a husband-
wife relationship at the time.  Rather, the recently 
submitted evidence, for the most part, is merely duplicative 
of the evidence already of record and, in the case of the 
information contained in the August 1998 joint affidavit, is 
entirely inconsistent with the factual information already of 
record.  Likewise, even if the individual with whom the 
appellant had lived as husband and wife has since died, his 
death has no bearing on the core question in this case; i.e., 
the veracity of the appellant's statements made on her 
application for death benefits.  Likewise, the evidence 
submitted subsequent to the August 1976 determination does 
not show that the appellant acted without fraudulent intent 
in trying to obtain VA benefits to which she was not 
entitled, particularly after having been informed of the 
criteria for applying for those benefits, which led to the 
August 1976 declaration of forfeiture.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with the other evidence of record, 
does not meet the regulatory standard of evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a).  

Also, the appellant's assertions present no basis for 
reopening the claim.  The Board has considered the 
appellant's assertions, as well as her previous and current 
affidavits, pertaining to her husband-wife relationship and 
assertions that she had not intentionally submitted false 
information on her application for VA death benefits.  Such 
assertions are reiterations of contentions that were 
previously advanced and considered.  Her unsubstantiated 
assertions are not, either by themselves or in connection 
with evidence previously assembled, so significant that they 
must be considered in order to fairly decide the merits of 
the claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the appellant's claim for revocation of 
the forfeiture of all rights, claims and benefits to which 
the appellant might otherwise be entitled under laws 
administered by VA (except laws pertaining to insurance 
benefits) is not reopened.  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans 
Affairs benefits (except insurance benefits), under the 
provisions of 38 U.S.C.A. § 6103(a) (West 1991), is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

